                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

UNITED STATES OF AMERICA                        CASE NO. 6:18-CR-00185-03

VERSUS                                          JUDGE ZAINEY

KIANA LEWIS (03)                                MAGISTRATE JUDGE HANNA

                               MEMORANDUM ORDER

       Currently pending is a Motion to Reopen Detention Hearing, filed by

Defendant Kiana Lewis (03). [Rec. Doc. 62]. The Government opposes the motion.

[Rec. Doc. 64]. For the following reasons, the motion is DENIED.

       On July 13, 2018, Lewis was charged in two separate indictments, each

alleging participation in separate drug trafficking conspiracies, in the Western

District of Louisiana. In Docket No. 18-CR-00185, Defendant Lewis and two others

are charged with conspiracy to distribute and possess with intent to distribute 500

grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), and 846, from on or about October 31, 2017 until on or about November

3, 2017.1 Lewis is also charged with attempted possession with intent to distribute

500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), and 846. In Docket No. 18-CR-00186, Lewis and eight others are charged



1
 In Docket No. 18-CR-00185, the indictment names Derrick Felton and Alfonzo Johnlouis, in
addition to Defendant Lewis; therefore, the Government refers to it as “the Felton Indictment.”
with conspiracy to distribute and possess with intent to distribute 500 grams or more

of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846,

from on or about January 1, 2017 until on or about December 31, 2017.2 Lewis is

also charged individually with possession with intent to distribute 50 grams or more

of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B).

       Lewis was arrested and made an initial appearance on both indictments on

July 17, 2018, at which time she was arraigned and moved to continue her detention

hearings until July 20, 2018.3 On July 20, 2018, pursuant to 18 U.S.C. § 3142(e),

this Court found that Lewis failed to rebut the presumption of detention, and she was

detained pending trial.4 In addition to the findings made on the record, this Court

included the following additional reasons for detention: the weight of the evidence

against Lewis is strong; she is subject to a lengthy period of incarceration if

convicted; her prior criminal history; the fact that she participated in criminal activity

while on probation, parole or supervision;5 and her lack of stable employment.6 In


2
  In Docket No. 18-CR-00186, the indictment names Ransom White, Derrick Davis, Johnathan
Breaux, Robert Nelson, Tawanna Thomas, Orlando Lewis, Brittney McGee, and Brellon George,
in addition to Defendant Lewis; therefore, the Government refers to it as “the White Indictment.”
3
  Rec. Docs. 16, 17, and 18, in Docket No. 18-CR-00185; Rec. Docs. 37, 31, and 36, in Docket
No. 18-CR-00186.
4
  Rec. Doc. 25, in Docket No. 18-CR-00185.
5
  It was noted at the outset of the detention hearing that, according to Lewis’ pretrial services
report, Lewis was on probation until May 2017, which was prior to the dates of the conspiracy
alleged in Docket No. 18-CR-00185 but falls within the dates of the conspiracy alleged in
Docket No. 18-CR-00186.
6
  Id.; see also 18 U.S.C. § 3142(g) (listing the factors to be considered in determining whether
there are conditions of release that will reasonably assure the appearance of the person as
required and the safety of any other person and the community).
light of the order of detention on the Felton Indictment, the Government waived

Lewis’ detention hearing on the White Indictment, with the right to re-open should

circumstances change.7 On September 26, 2018, Lewis filed the instant motion to

reopen her detention hearing.8

       During the initial detention hearing, the Government presented one witness,

who is a task force officer and the case agent, while Lewis presented two witnesses,

one of which is an FBI agent and another case agent in this case, and the other was

Lewis’ sister, as a potential third party custodian.9 The Government’s witness

testified that, during the investigation, it was discovered that Derrick Felton, Lewis’

co-defendant in the Felton Indictment, shipped 18 pounds of methamphetamine from

Los Angeles to an address in Lafayette, Louisiana. The address was the residence of

Vonquilia Woods; however, the investigation also revealed that Lewis, Woods’

cousin, also regularly stayed at that address. Lewis and Woods were both employed

at Hardee’s fast-food restaurant, in Lafayette, and the witness testified that Lewis

would stay with Woods on days that she worked, and she’d stay at her own apartment

otherwise.10 The witness testified that Vonquilia Woods ultimately cooperated with

law enforcement. Woods told law enforcement that, on the day before the shipment



7
  Rec. Doc. 23, in Docket No. 18-CR-00185.
8
  Rec. Doc. 62, in Docket No. 18-CR-00185.
9
  Rec. Doc. 64 (sealed), in Docket No. 18-CR-00185.
10
   Lewis’ sister, who testified as a potential third party custodian, is a store manager at Hardee’s
restaurant.
was expected to arrive, Lewis told Woods, over the phone, that a package would be

arriving at Woods’ residence. Shortly after the methamphetamine shipment was

seized, Vonquilia Woods was interviewed by law enforcement officers at the

Lafayette Parish Sheriff’s Office.11

       The Government’s witness further testified that phone records indicated that,

between the time that the methamphetamine was shipped from Los Angeles and

arrived in Lafayette, Felton made calls to co-defendant Alfonzo Johnlouis a/k/a Fish.

During that same timeframe, Johnlouis’ phone records indicated calls between

Johnlouis and Lewis. According to the Government’s witness, Vonquilia Woods told

law enforcement that, shortly after the methamphetamine was seized, Lewis called

Woods and apologized for having the package shipped to her house. Additionally,

within one week of the methamphetamine seizure, law enforcement surveillance

observed Lewis arrive at Vonquilia Woods’ address, in Johnlouis’ vehicle.12

       And, finally, the Government’s witness testified that when Lewis was

ultimately arrested, law enforcement officers obtained her consent to enter her



11
   The FBI agent, called by Lewis during the hearing, testified that the methamphetamine
package was seized on Friday, November 3, and he interviewed Vonquilia Woods on Monday,
November 6, at the Lafayette Parish Sheriff’s Office. Woods told the FBI that she did not find
out that the package contained drugs until after it was seized.
12
   In addition to the above-described evidence, the Government’s witness further testified that at
least three other co-defendants, related to the White Indictment (Docket No. 18-CR-00186), have
agreed to cooperate against Lewis. Furthermore, the witness testified that the Government has
obtained wiretap communications, and other corroborating evidence, implicating Lewis in
various stages of drug trafficking relevant to the White Indictment.
residence, in search of co-defendant Johnlouis, for whom an active arrest warrant

had been issued. Upon entering Lewis’ residence, officers observed marijuana in

plain sight, at which point the officers stopped until a search warrant was obtained

to search the residence. Ultimately, in addition to the marijuana, officers found

methamphetamine, heroin, digital scales, and a stolen firearm.

         Prior to ruling, the Court heard argument from counsel. The Government

stressed the presumption in favor of detention; the significant evidence of Lewis’

guilt on the underlying charges; and her criminal history and potential sentence if

convicted on the charges against her in both the Felton and White Indictments. In

response, Lewis minimized the details of her criminal history, as well as her role, if

any, in the alleged drug trafficking conspiracy. Lewis further stressed that her family

connections and community ties would act to assure her appearance, as required, in

court.

         In consideration of the pretrial services report, testimony, and arguments of

counsel, this Court found that, pursuant to 18 U.S.C. § 3142(e)(3)(A), Lewis failed

to rebut the presumption that no condition or combination of conditions will

reasonably assure her appearance as required and the safety of the community, given

the nature of the offenses with which she is charged, namely offenses for which a

maximum term of imprisonment of ten years or more is prescribed in the Controlled

Substances Act, 21 U.S.C. § 801, et seq. The Court analyzed the factors set forth in
§ 3142(g), as follows. First, as to the nature and circumstances of the offense

charged, Lewis is charged with offenses involving significant amounts of controlled

substances, including pure methamphetamine and was also found in possession of

heroin, such that the first factor weighed in favor of detention. Second, as to the

weight of the evidence against Lewis, the Government clearly met its burden of clear

and convincing evidence to show that this factor weighed in favor of detention.

Third, as to Lewis’ history and characteristics, this Court found that some factors

weighed both in favor of and against detention. Fourth, the Court noted that Lewis

was not on probation during the conspiracy alleged in the Felton Indictment, but she

was during the conspiracy alleged in the White Indictment. And, finally, the Court

found that Lewis presents a danger not only to herself but also to others because of

the people with whom she associates. Accordingly, Lewis was ordered detained

pending trial.

          Pursuant to 18 U.S.C. § 3142(f)(2)(B), a detention hearing

          may be re-opened . . . if the judicial officer finds that information exists
          that was not known to the movant at the time of the hearing and that
          has a material bearing on the issue whether there are conditions of
          release that will reasonably assure the appearance of such person as
          required and the safety of any other person and the community.13




13
     18 U.S.C. § 3142(f)(2)(B).
In support of her motion, Lewis attaches two affidavits, one from her cousin

Vonquilia Woods, and the other from Vonquilia Woods’ mother, Twinkle Woods.14

Through these two affidavits, Lewis submits that the Government witness

incorrectly testified that Vonquilia Woods told law enforcement that Lewis had prior

knowledge that a package delivered to Woods’ house would contain drugs. Relying

on the affidavits of these two potential witnesses, Lewis argues that there now exists

sufficient evidence to rebut the presumption of detention and further “anticipates

[that] the Government’s evidence relating to the involvement of [Defendant Lewis]

in the charged offenses will continue to be minimal and insufficient to establish she

should be detained without bond.”15

       This Court, having reviewed the two affidavits, agrees with the Government

that the instant motion misrepresents the testimony presented during the initial

detention hearing. Contrary to the assertions in the instant motion and affidavits, it

was made clear during the detention hearing that Lewis indicated prior knowledge

of a package or delivery, not of any methamphetamine or other drugs being

contained therein. Thus, Vonquilia Woods’ statement that she “did not understand

why the Government was saying [Lewis] was aware of the drug shipment[,]”

misconstrues the case agent’s testimony, and therefore does not serve as new


14
   Rec. Docs. 62-2 (Vonquilia Woods’ affidavit) and 62-3 (Twinkle Woods’ affidavit), in Docket
No. 18-CR-00185.
15
   Rec. Doc. 62-1, in Docket No. 18-CR-00185.
information that has a material bearing on this Court’s decision to detain Lewis.16

Furthermore, even if the Court were to assume the veracity of each and every

statement made in both affidavits, Lewis has nevertheless failed to rebut the

presumption in favor of detention, for all of the reasons previously detailed on the

record and summarized above, as supported by the testimony presented during the

hearing and likewise summarized above. Accordingly, the instant motion [Rec. Doc.

62] is DENIED.

          Signed in Lafayette, Louisiana, this 29th day of October, 2018.



                                              ___________________________________
                                                        PATRICK J. HANNA
                                              UNITED STATES MAGISTRATE JUDGE




16
     See Rec. Doc. 62-2, p. 2 (emphasis added).
